--------------------------------------------------------------------------------

Exhibit 10.4
 
Execution Version
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR ANY COMPARABLE STATE SECURITIES LAW, AND MAY NOT BE SOLD,
ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT COVERING THE TRANSFER OR AN EXEMPTION UNDER
THE ACT.
 
PROMISSORY NOTE AND SECURITY AGREEMENT


$3,450,000.00
February 20, 2018



FOR VALUE RECEIVED, STANDARD OUTDOOR SOUTHEAST II LLC, a Delaware limited
liability company (“Maker”), hereby unconditionally promises to pay to the order
of VISTA OUTDOOR CORPORATION, a Georgia corporation (herein called, together
with its successors and assigns, “Holder”), in lawful money of the United States
and in immediately available funds, the principal sum of Three Million Four
Hundred Fifty Thousand and No/100 Dollars ($3,450,000.00), together with all
accrued and unpaid interest thereon, in the amounts, at the times, in the manner
and subject to the terms and conditions set forth in this Promissory Note and
Security Agreement (this “Note”).
 
1.         Payment Terms and Conditions.
 
(a)          Commencing on the date hereof, interest on the outstanding
principal amount evidenced by this Note shall accrue at a per annum rate of five
percent (5.00%).  Interest shall be computed hereunder based on a 360-day year,
and shall accrue for each and every day on which any indebtedness remains
outstanding hereunder consisting of twelve months of 30 days each.
 
(b)          Borrower shall make principal payments as follows:
 

 
Date
Principal Payment Amount
 
March 1, 2019
$900,000
 
The 1st day of each month from April 2019 through and including February 2022
See attached Schedule 1 under Total Payment column

 
(c)          On March 1, 2022 (the “Maturity Date”), a payment equal to the
entire unpaid principal balance hereof, together with any and all accrued
interest thereon and any other amounts due hereunder shall be immediately
payable.
 
(d)          Payments shall be made payable to Holder by, at the option of
Maker, wire transfer or ACH deposit and sent to such business account, address,
or other place as Holder may determine in its sole discretion.  All payments
required to be made hereunder shall be made on the date when due in immediately
available United States funds without notice, demand, right of offset,
counterclaim, abatement, postponement, diminution or deduction, and in the event
that any payments submitted hereunder are in funds not available until
collected, said payments shall continue to bear interest until collected.
 

--------------------------------------------------------------------------------

(e)          Maker may prepay the principal balance of this Note, in whole or in
part, without charge at any time on or after January 1, 2020.  Each such
prepayment shall be applied in the direct order of maturity.
 
(f)           If any day on which a principal or interest payment is due is not
a Business Day, such payment shall be due and payable on the immediately
succeeding Business Day.  “Business Day” means any day other than a Saturday, a
Sunday, or a day on which banks in New York, New York are authorized or required
by law to be closed.
 
2.         Loan Documents.  Simultaneously with Maker’s execution of this Note,
Maker shall execute and deliver to Holder (a) a certificate executed by Maker’s
secretary or other officer whereby such party affirms that attached to such
certificate is (i) an accurate copy of the resolutions authorizing the borrowing
of monies, the granting of liens and all other matters set forth in or
contemplated by this Note and the other documents evidencing, securing or
otherwise related to this Note (collectively, the “Loan Documents”), (ii) a copy
of the organizational documents of Maker in effect on the date hereof, (iii) an
incumbency and signature certification, and (iv) an opinion of counsel
acceptable to Holder; and (b) such other agreements, documents and assurances as
Holder may reasonably request in connection with the transactions described in
or contemplated by the Loan Documents or as deemed necessary or desirable by
Holder to perfect its security interest in any Collateral (defined below).
 
3.         Security.  For valuable consideration and to secure the prompt
payment and performance in full of all of the obligations under this Note, Maker
grants to Holder and so pledges and assigns to Holder a first priority security
interest in the following properties, assets and rights of Maker, wherever
located, whether now owned or hereafter acquired or arising: (a) the outdoor
advertising equipment, ground leases, and other equipment and assets listed on
Exhibit A, attached hereto (the “Specified Equipment”); (b) all faces and
displays (whether static or multi-faced (mechanical or electronic)), accessions,
attachments, enhancements, repairs, and accessories to any of the Specified
Equipment, whether added now or later; (c) all proceeds of any of the Specified
Equipment; (d) all advertising contracts, which shall include all rights which
Maker has to receive money in the nature of rental, royalties, license,
advertising or marketing fees, or in whatever manner designated or named for the
use solely of the Specified Equipment by advertisers, whether now in existence
or later created; and (e)  any records and data relating to any of the
foregoing, whether in the form of a writing, photograph, scan, or electronic
media (the “Collateral”).
 
4.         Representations and Warranties.  To induce Holder to accept this
Note, Maker represents and warrants that (a) Maker is duly organized and validly
existing in good standing under the laws of the State of Delaware, with full
power and authority to make, deliver and perform this Note, (b) the execution,
delivery and performance by Maker of this Note have been duly authorized and do
not and will not violate or conflict with its organizational documents or, in
any material respect, any law, rule, regulation or order binding on Maker or any
agreement or instrument to which Maker is a party or which may be binding on
Maker, (c) this Note has been duly executed by an authorized officer of Maker
and constitutes a legal, valid and binding obligation of Maker, enforceable
against Maker in accordance with its terms, except as may be limited by
principles of equity, (d) no authorization, consent, approval, license or
exemption from, or filing or registration with, any court or government or
governmental agency is or will be necessary to the valid execution, delivery or
performance by Maker of this Note, (e) the exact legal name of Maker is set
forth in the introductory paragraph of this Note, and (f) the loan evidenced
hereby constitutes a business loan under applicable law.
 

--------------------------------------------------------------------------------

5.         Covenants.  Until such time as all obligations hereunder have been
paid in full, Maker hereby covenants and agrees with Holder that Maker shall (a)
preserve and maintain its separate legal existence and all rights, franchises,
licenses, permits, approvals and privileges of all governmental authorities and
other persons necessary to the conduct of its business; (b) observe and remain
in compliance with all of the terms and conditions of its organizational
documents and all requirements of law, in each case, as necessary to the conduct
of its business; (c) keep and maintain complete and accurate books and records
of all Collateral in form and substance reasonably satisfactory to Holder; (d)
give Holder prompt written notice of the commencement of, or the threat in
writing by any person to commence, any action (including self-help) or
proceeding for the purpose of enforcing or protecting any actual or alleged lien
upon or security interest in any of the Collateral, and including any
foreclosure, repossession, attachment, execution or other process regarding any
of the Collateral; and (e) promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary or desirable,
or that Holder may reasonably request, in order to perfect and protect the
security interest granted or purported to be granted hereby or to enable Holder
to exercise and enforce its rights and remedies hereunder with respect to any
Collateral.
 
6.         Events of Default.  Each of the following events shall constitute an
event of default (an “Event of Default”) hereunder:  (a) Maker shall fail to
make any payment of principal or interest hereunder on the date such payment is
due, and such failure to make such payments of principal or interest remains
unremedied for at least five (5) Business Days following the date of written
notice of such default from Holder; (b) Maker shall admit in writing its
inability to pay its debts generally, or shall make any general assignment of
the benefit of its creditors, or if any proceeding shall be instituted by or
against Maker seeking to adjudicate it bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, protection,
readjustment, relief or composition of it or its debts under any law or statute
in any jurisdiction relating to bankruptcy, insolvency, receivership, or
reorganization or relief of debtors, whether now or hereafter in effect, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for Maker or for any substantial
part of its property, or any procedure for the relief of financially distressed
debtors; and (c) Maker shall be in default under any non-monetary obligations
set forth herein and such default shall continue for a period that is thirty
(30) days following the date of written notice of such default from Holder.
 
7.         Remedies upon Default.  Holder shall have all the rights and remedies
of a secured creditor under the provisions of the Uniform Commercial Code, as
may be amended from time to time. In addition, Holder shall have and may
exercise any or all other rights and remedies it may have available at law, in
equity, or otherwise.  Except as may be prohibited by applicable law, all of
Holder’s rights and remedies, whether evidenced by this Agreement, the Related
Documents, or by any other writing, shall be cumulative and may be exercised
singularly or concurrently.  Election by Holder to pursue any remedy will not
constitute a waiver of its rights to pursue other remedies and an election to
make expenditures or to take action to perform an obligation of Maker under this
Agreement, after Maker’s failure to perform, shall not affect Holder’s right to
declare a Default and exercise its remedies.  In addition and without
limitation, if an Event of Default shall have occurred and be continuing, Holder
may exercise any one or more of the following rights and remedies:
 
(a)          in addition to the rights and remedies set forth elsewhere in this
Note, at the election of Holder, in its discretion, all of the indebtedness
evidenced hereby shall be immediately due and payable, and Holder may further
exercise all rights and remedies available to Holder under this Note or under
applicable law or at equity.
 
(b)          Holder may require Maker to: (i) deliver to Holder or its designee
all or any portion of the Collateral; (ii) assign all of Maker’s rights,
privileges, title, and interest to any and all city, county, state, federal, or
other permits, tags, licenses, certificates, and any other documents,
instruments, agreements, or rights necessary or desirable in order for Holder or
its designee to continue to maintain and operate solely Specified Equipment or
which are necessary or beneficial to the construction, maintenance, operation,
relocation, or removal solely of Specified Equipment; (iii) assign all
advertising contracts in whatever manner designated or named solely for the use
of the Specified Equipment by advertisers, whether now in existence or later
created; or (iv) assemble all paperwork and records relating to the Collateral
and make it available to Holder at a place to be designated by Holder.  Holder
also shall have full power to enter upon the property of Maker to take
possession of, operate, and remove the Collateral.
 

--------------------------------------------------------------------------------

(c)          Holder shall have full power to sell, lease, transfer, or otherwise
deal with the Collateral or proceeds thereof in Holder’s own name or in that of
Maker.  Holder may sell the Collateral at public auction or private sale. 
Unless the Collateral threatens to decline speedily in value or is a type
customarily sold on a recognized market, Holder will give Maker reasonable
notice of the time after which any private sale or any other intended
disposition of the Collateral is to be made.  The requirements of reasonable
notice shall be met if such notice is given at least fifteen (15) days before
the time of the sale or disposition.  All expenses relating to the disposition
of the Collateral, including the expenses of retaking, holding, insuring,
preparing for sale, and selling the Collateral, shall become a part of the
obligations secured by this Note and shall be payable on demand.
 
(d)          Insofar as the proceeds of the Specified Equipment consists of
Accounts, General Intangibles, Payment Intangibles, insurance policies,
Instruments, Chattel Paper, choses in action, or similar property, Holder may
demand, collect, receive, settle, compromise, adjust, sue for, foreclose, or
realize on such Collateral as Holder may determine, whether or not any
indebtedness then due.  For these purposes, Holder may, on behalf of and in the
name of Maker, receive, open, and dispose of mail addressed to Maker; change any
address to which mail and payments are to be sent; and endorse notes, checks,
drafts, money orders, documents of title, instruments, and items pertaining to
payment, shipment, or storage of any Collateral.  To facilitate collection,
Holder may notify account debtors and obligors on any Collateral to make
payments directly to Holder.
 
(e)          If Holder chooses to sell any or all of the Collateral, Holder may
obtain a judgment against Maker for any deficiency remaining on the obligations
due to Holder after application of all amounts received from the exercise of the
rights provided in this Agreement.  Maker shall be liable for a deficiency even
if the transaction described in this subsection is a sale of accounts or Chattel
Paper.
 
With respect to any city, county, state, federal, or other permits, tags,
licenses, certificates, and any other documents, instruments, agreements, or
rights that does not related solely to Specified Equipment, Maker does hereby
grant to Holder a non-exclusive, royalty free license, solely to the extent such
interests may be licensed or assigned, to use all of Maker’s rights, privileges,
title, and interest to any and all city, county, state, federal, or other
permits, tags, licenses, certificates, and any other documents, instruments,
agreements, or rights necessary or desirable in order for Holder or its designee
to continue to maintain and operate the Specified Equipment or which are
necessary or beneficial to the construction, maintenance, operation, relocation,
or removal of the Specified Equipment.  Such license is given solely for use by
Holder in connection with its exercise of its rights under this Section 7.
 
Each right, power, and remedy of Holder as provided for in this Note or now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Note or now or hereafter existing at law or in
equity or by statute or otherwise, and the exercise or beginning of the exercise
by Holder of any one or more of such rights, powers, or remedies shall not
preclude the simultaneous or later exercise by Holder of any or all such other
rights, powers, or remedies.  If any Event of Default (other than under Section
6(a)) occurs, Holder may, in its discretion, exercise all rights and remedies
available to Holder under this Note or under applicable law or at equity.
 
8.         Insurance. Maker shall obtain customary insurance on the Specified
Equipment. Maker shall name the Holder as an additional insured on the insurance
policies for the Specified Equipment. Maker shall furnish a certificate of
insurance to the Holder upon the Holder’s written request.
 

--------------------------------------------------------------------------------

9.         No Waiver by Holder.  No delay, indulgence, departure, extension of
time for payment, acceptance of a partial or past due installment or any other
act or omission by Holder with respect to Maker shall: (a) release, discharge,
modify, change or otherwise affect the original liability of Maker; (b) be
construed as a novation or reinstatement of the indebtedness evidenced hereby,
or be construed as a waiver of any right of acceleration or the right of Holder
to insist upon strict compliance with the terms hereof; or (c) preclude Holder
from exercising any right, privilege or power granted herein or by law or at
equity.  Maker hereby expressly waives the benefit of any statute or rule of law
or equity, whether nor or hereafter provided, which would produce a result
contrary to or in conflict with the foregoing.  No right, power or remedy
conferred upon or reserved to Holder herein is intended to be exclusive of any
other right, power or remedy, but each and every such right, power or remedy
shall be cumulative and concurrent and shall be in addition to any other right,
power or remedy given thereunder or now or hereafter existing.
 
10.       Waivers.  Presentment for payment, demand, protest and notice of
demand, protest, nonpayment, dishonor, acceleration and intent to accelerate and
all other notices whatsoever are hereby waived by Maker, which  further waives
and renounces, to the fullest extent permitted by law, all rights to the
benefits of any statute of limitations and any moratorium, reinstatement,
marshaling, forbearance, valuation, stay, extension, redemption, appraisement,
exemption and homestead now or hereafter provided by any applicable laws, both
as to itself and in and to all of its property against the enforcement and
collection of the obligations evidenced by this Note.
 
11.       Costs and Expenses.  Maker shall pay on demand all costs, fees and
expenses, including, without limitation, reasonable, out-of-pocket attorneys’
fees, actually incurred by Holder in connection with any enforcement action by
Holder, whether by or through an attorney at law or in an action in a
bankruptcy, insolvency or other judicial proceeding.
 
12.       Miscellaneous.
 
(a)          The rights and obligations of Maker and Holder of this Note will be
binding upon and inure to the benefit of the successors, assigns, administrators
and transferees of the parties.  Maker may not assign any of its rights or
obligations hereunder without the prior written consent of Holder, such consent
not to be unreasonably withheld, delayed or conditioned.  Holder may not assign
or transfer all or any of its rights or obligations under this Note without the
prior written consent of Maker, such consent not to be unreasonably withheld,
delayed or conditioned. Except as otherwise expressly provided in this Note, any
provision of this Note may be modified or supplemented only by an instrument in
writing signed by Maker and Holder.  Any deviation from any provision of this
Note may be waived or approved only by a written instrument signed by Holder and
Maker.
 
(b)          This Note shall be governed by, and construed in accordance with,
the laws of the State of Georgia, without giving effect to principles of
conflict of laws that would cause the laws of another state to apply.  Maker
acknowledges and agrees that any action, suit or proceeding to enforce any
provision of, or based on any matter arising out of or in connection with this
Note shall be brought only in a state court or federal court located in the
State of Georgia, and Maker hereby consents to the jurisdiction of such courts
in any such action, suit or proceeding and irrevocably waives, to the fullest
extent possible under applicable law, any objection that it may now or hereafter
have to the laying of venue in any such court that such action, suit or
proceeding has been brought in an inconvenient forum.  Process in any such suit,
action or proceeding may be served on any party anywhere in the world.
 
(c)          All headings used herein are used for convenience only and shall
not be used to construe or interpret this Note.
 

--------------------------------------------------------------------------------

(d)          In no event shall the amount of interest due or payable hereunder
exceed the maximum rate of interest allowed by applicable law, and in the event
any such payment is inadvertently made by the Maker or inadvertently received by
Holder, then such excess sum shall be credited as a payment of principal.  It is
the express intent hereof that the undersigned not pay, and Holder not receive,
directly or indirectly, in any manner whatsoever, interest in excess of that
which may legally be paid by the undersigned under applicable law.
 
(e)          In case this Note is collected by law, or through an attorney at
law, all costs of collection, including attorneys’ fees, shall be paid by the
Maker.
 
(f)           If any provision of this Note is, for any reason and to any
extent, invalid or unenforceable, then the remaining provisions of this Note,
and the application of the provision determined to be unenforceable to other
circumstances, shall not, at the election of the party for whom the benefit of
the unenforceable provision exists, be affected thereby, but instead shall be
enforceable to the maximum extent permitted by applicable law.
 
(g)          TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF MAKER AND, BY
ITS ACCEPTANCE HEREOF, HOLDER WAIVES, AND OTHERWISE AGREES NOT TO REQUEST, A
TRIAL BY JURY IN ANY COURT AND IN ANY ACTION, PROCEEDING OR COUNTERCLAIM OF ANY
TYPE AS TO ALL MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS
NOTE.
 
(h)          Any notice, request, correspondence or other document required or
permitted to be given or delivered to Holder or Maker shall be delivered or
shall be sent by certified mail, postage prepaid, overnight delivery, or
personal delivery to Holder at by USPS: PO Box 668, Woodbine, GA 31569 or by
UPS/Fed X to 890 East 4th St., Woodbine, GA 31569, attention Craig Root, and to
Maker at 1521 Concord Pike, Suite 301, Wilmington, DE  19803, attention Ian
Estus, or to such other address as may hereafter be specified in a notice
designated as a notice of change of address under this Section 12(h).
 
13.       Electronic Signatures.  For purposes of this Note, the displayed or
printed image of a manually signed document (or signature page thereto)
transmitted by any electronic means, including by facsimile machine or as a
scanned attachment to e-mail, is to be treated as an original document, the
signature of any person reproduced in the displayed or printed image, for
purposes hereof, is to be considered as an original signature, and such image
has the same binding effect as an original document bearing an original manual
signature.  At the request of any party hereto, any document so transmitted is
to be re-executed in original form by the persons who executed the transmitted
document.
 
[Signature page follows]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered by a
duly authorized representative as of the day and year first above written.
 

 
“MAKER”:
         
STANDARD OUTDOOR SOUTHEAST II LLC
         
By: 
/s/ Ian W. Estus    
Name:  Ian W. Estus
   
Title:  President
 

 
ACKNOWLEDGED, AGREED AND ACCEPTED


“HOLDER”:


VISTA OUTDOOR CORPORATION


By: 
/s/ Craig Root    
Name:  Craig Root
   
Title:    President
   

 
[Signature Page to Promissory Note and Security Agreement]
 

--------------------------------------------------------------------------------

EXHIBIT A
 
COLLATERAL
 
[The confidential material contained in this Exhibit has been omitted and has
been separately filed with the Commission.]
 

--------------------------------------------------------------------------------

SCHEDULE 1


INSTALLMENTS
 
Date
 
Total Payment
   
Interest Portion
   
Principal Portion
   
Principal
Balance
 
2/20/2018
 
$
-
   
$
-
   
$
-
   
$
3,450,000.00
 
3/1/2019
   
1,077,770.83
     
177,770.83
     
900,000.00
     
2,550,000.00
 
4/1/2019
 
$
76,425.79
     
10,625.00
   
$
65,800.79
     
2,484,199.21
 
5/1/2019
 
$
76,425.79
     
10,350.83
   
$
66,074.96
     
2,418,124.25
 
6/1/2019
 
$
76,425.79
     
10,075.52
   
$
66,350.27
     
2,351,773.98
 
7/1/2019
 
$
76,425.79
     
9,799.06
   
$
66,626.73
     
2,285,147.26
 
8/1/2019
 
$
76,425.79
     
9,521.45
   
$
66,904.34
     
2,218,242.91
 
9/1/2019
 
$
76,425.79
     
9,242.68
   
$
67,183.11
     
2,151,059.81
 
10/1/2019
 
$
76,425.79
     
8,962.75
   
$
67,463.04
     
2,083,596.77
 
11/1/2019
 
$
76,425.79
     
8,681.65
   
$
67,744.13
     
2,015,852.63
 
12/1/2019
 
$
76,425.79
     
8,399.39
   
$
68,026.40
     
1,947,826.23
 
1/1/2020
 
$
76,425.79
     
8,115.94
   
$
68,309.84
     
1,879,516.39
 
2/1/2020
 
$
76,425.79
     
7,831.32
   
$
68,594.47
     
1,810,921.92
 
3/1/2020
 
$
76,425.79
     
7,545.51
   
$
68,880.28
     
1,742,041.64
 
4/1/2020
 
$
76,425.79
     
7,258.51
   
$
69,167.28
     
1,672,874.36
 
5/1/2020
 
$
76,425.79
     
6,970.31
   
$
69,455.48
     
1,603,418.88
 
6/1/2020
 
$
76,425.79
     
6,680.91
   
$
69,744.88
     
1,533,674.00
 
7/1/2020
 
$
76,425.79
     
6,390.31
   
$
70,035.48
     
1,463,638.52
 
8/1/2020
 
$
76,425.79
     
6,098.49
   
$
70,327.29
     
1,393,311.23
 
9/1/2020
 
$
76,425.79
     
5,805.46
   
$
70,620.32
     
1,322,690.91
 
10/1/2020
 
$
76,425.79
     
5,511.21
   
$
70,914.58
     
1,251,776.33
 
11/1/2020
 
$
76,425.79
     
5,215.73
   
$
71,210.05
     
1,180,566.28
 
12/1/2020
 
$
76,425.79
     
4,919.03
   
$
71,506.76
     
1,109,059.52
 
1/1/2021
 
$
76,425.79
     
4,621.08
   
$
71,804.71
     
1,037,254.81
 
2/1/2021
 
$
76,425.79
     
4,321.90
   
$
72,103.89
     
965,150.92
 
3/1/2021
 
$
76,425.79
     
4,021.46
   
$
72,404.33
     
892,746.59
 
4/1/2021
 
$
76,425.79
     
3,719.78
   
$
72,706.01
     
820,040.58
 
5/1/2021
 
$
76,425.79
     
3,416.84
   
$
73,008.95
     
747,031.63
 
6/1/2021
 
$
76,425.79
     
3,112.63
   
$
73,313.16
     
673,718.47
 
7/1/2021
 
$
76,425.79
     
2,807.16
   
$
73,618.63
     
600,099.85
 
8/1/2021
 
$
76,425.79
     
2,500.42
   
$
73,925.37
     
526,174.48
 
9/1/2021
 
$
76,425.79
     
2,192.39
   
$
74,233.39
     
451,941.08
 
10/1/2021
 
$
76,425.79
     
1,883.09
   
$
74,542.70
     
377,398.38
 
11/1/2021
 
$
76,425.79
     
1,572.49
   
$
74,853.29
     
302,545.09
 
12/1/2021
 
$
76,425.79
     
1,260.60
   
$
75,165.18
     
227,379.90
 
1/1/2022
 
$
76,425.79
     
947.42
   
$
75,478.37
     
151,901.53
 
2/1/2022
 
$
76,425.79
     
632.92
   
$
75,792.86
     
76,108.67
 
3/1/2022
 
$
76,425.79
     
317.12
   
$
76,108.67
     
-
 



 

--------------------------------------------------------------------------------